court did not abuse its discretion by determining that a mistrial was
                required by manifest necessity and did not violate Hoffman's double
                jeopardy rights. See id. at 702, 220 P.3d at 692 ("A deadlocked jury is the
                classic example of the 'manifest necessity' for mistrial before final verdict
                that will permit retrial without offense to a defendant's double jeopardy
                rights."). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                Douglas


                cc: Hon. Jerome Polaha, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                                                                                    =ME